364 S.W.3d 235 (2012)
STATE of Missouri, Respondent,
v.
William HUNTLEY, Appellant.
No. ED 96344.
Missouri Court of Appeals, Eastern District, Division Two.
March 13, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 26, 2012.
Jessica Hathaway, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jessica P. Meredith, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The defendant, "William Huntley, appeals the judgment entered by the Circuit Court of the City of St. Louis after a jury convicted him of first-degree robbery in violation of section 569.020 RSMo. (2000). The trial court sentenced the defendant as a prior and persistent felony offender to a 25-year term of imprisonment. Finding no error, we affirm.
*236 An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 30.25(b).